DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 7/27/2022. Currently claims 1, 5, 15 and 20 are amended, claim 6 is cancelled. Claims 1-5 and 7-20 are pending and are being addressed in this action. Claims 8-11 and 15-19 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (20190059910).

As to claim 1, Adams discloses: A surgical tool (tool of figures 5-6) comprising: a shaft (24) defining a proximal end (end closest to user), a distal end (end where 50 is mounted), and a longitudinal axis (axis that runs down center of the shaft); a handle coupled to the proximal end of the shaft (paragraph 0069); and one or more blades (12) configured to move between a retracted configuration (see figure 18) and a deployed configuration (see figure 20), wherein the one or more blades extend, in the deployed configuration, substantially perpendicular to the longitudinal axis at the distal end of the shaft (see figure 18), and wherein the one or more blades are configured to separate tissue in the deployed configuration (structure to cut tissue since it is able to cut bone, see abstract), and wherein: a length of each blade of the one or more blades is parallel with a direction that respective blade extends from the shaft (see figure below and figure 3), a width (dimension that runs into the page of the blade in attached figure below), a thickness (see figure below), and wherein the thickness of the blade is parallel with the longitudinal axis of the shaft when the blade is in the deployed configuration (see figure below).
Adams fails to directly disclose: the width of each blade of the one or more blades is greater than the thickness of each blade of the one or more blades. Adams does however disclose that the blade may have any appropriate configuration that enables the blade to drill a desired hole or socket in a patient’s bone (paragraph 0055). Adams further discloses that the angle or deflection the blade can be altered depending on the needs of the procedure (paragraph 0054 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the width of each blade of the one or more blades  of Adams, greater than the thickness of each blade of the one or more blades in order to fit the particular procedure being done/alter the cutting pattern of the blade to be more desirable for the procedure being done since this claimed dimension of the blade does not change the blades ability to cut through bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0112 and 0139 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 2, Adams discloses the invention of claim 1, Adams further discloses: wherein the one or more blades are attached to the distal end of the shaft via a hinge (56 and 52/54), and wherein the hinge is configured to move the one or more blades between the retracted configuration (figure 18) and the deployed configuration (figure 20).

As to claim 3, Adams discloses the invention of claim 2, Adams further discloses: further comprising a control (68) mechanically coupled to the one or more blades (see paragraph 0070), wherein actuation of the control pivots the hinge between the retracted configuration and the deployed configuration (paragraph 0070).

As to claim 4, Adams discloses the invention of claim 1, Adams further discloses: wherein the one or more blades comprise at least one beveled edge configured to cut tissue 9see figures 18-20). Examiner notes the edge is seen to be a beveled edge. 

As to claim 5, Adams discloses the invention of claim 1, Adams further discloses: wherein the length is greater than the width of each blade of the one or more blades (see figure 3).
Adams fails to directly disclose: wherein each blade of the one or more blades comprises a length between approximately 1.0 cm and 8.0 cm.
It would have been obvious to one of ordinary skill in the art to have made the blade length of Adams between approximately 1.0 cm and 8.0 cm in order to fit the particular procedure being done since this claimed dimension of the blade does not change the blades ability cut through tissue/bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0111 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 7, Adams discloses the invention of claim 1, Adams further discloses: wherein each blade of the one or more blades comprises a proximal end and a distal end, wherein the distal end of the one or more blades has a first dimension wider than a second dimension of the proximal end of the one or more blades (see figure below).



    PNG
    media_image1.png
    816
    1287
    media_image1.png
    Greyscale


Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (20190059910) in view of Michelson (20030199874).

As to claim 12, Adams discloses the invention of claim 1, Adams fails to directly disclose: a depth stop disposed at an axial position along the shaft, wherein the depth stop is configured to contact skin and prevent the shaft and the one or more blades from being inserted further into tissue.
In the same filed of endeavor, namely bone cutting devices, Michelson teaches: a depth stop (138) disposed at an axial position along the shaft (see figure 9), wherein the depth stop is configured to contact skin and prevent the shaft and the one or more blades from being inserted further into tissue (structured to contact skin, see paragraph 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop mechanism (and all corresponding structure) to the device of Adams, to enable the user to selectively limit the depth of the cutting instrument (paragraph 0092). Examiner notes once the stop mechanism is added to the device of Adams, the depth stop will be axially posited along the shaft since it will be around the shaft as it is in applicant’s invention. Its further noted that 136 is structured to contact tissue (either during the procedure or while being positioned prior to the procedure) and prevent the shaft and the one or more blades from being inserted further into tissue (see paragraph 0092, examiner notes contacting the skin does not need to cause the prevention step here).

As to claim 13, the combination of Adams and Michelson discloses the invention of claim 12, the combination further discloses: wherein the depth stop comprises a disk (see 138. Seen as a disk since it is tubular) 
The combination fails to directly disclose the disk having a first radius at least half of a second radius of the one or more blades in the deployed configuration.
It would have been obvious to one of ordinary skill in the art to have made the first radius of the disk in the combined device at least half of a second radius of the one or more blades in the deployed configuration in order to fit the particular procedure being done since this claimed dimension of the disk does not change the stoppers ability to limit the cutting depth of the device. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0108 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 14, the combination of Adams and Michelson discloses the invention of claim 12, the combination further discloses: wherein the axial position is a first axial position (when 136 is locked and 136 is at a first position), and wherein the depth stop is configured to move from the first axial position to a second axial position along the shaft (when 136 is unlocked and moved, see paragraph 0092).

As to claim 20, Adams discloses: A surgical tool (tool of figures 5-6) comprising: a shaft (24) defining a proximal end (end closest to user), a distal end (end where 50 is mounted), and a longitudinal axis (axis that runs down center of the shaft); a handle coupled to the proximal end of the shaft (paragraph 0069); one or more blades (50) configured to move between a retracted configuration (figure 18) and a deployed configuration (figure 20), wherein: the one or more blades extend, in the deployed configuration, substantially perpendicular to the longitudinal axis at the distal end of the shaft (see figure 18), the one or more blades are attached to the distal end of the shaft via a hinge (56 and 52/54), and wherein the hinge is configured move the one or more blades between the retracted configuration (figure 18) and the deployed configuration (figure 20, see paragraph 0070), a length parallel with a direction that respective blade extends from the shaft (see figure below), the length being greater than a width of the one or more blades (see figure 3), wherein the thickness of the blade is parallel with the longitudinal axis of the shaft when the blade is in the deployed configuration (see figure below) and a control mechanically (68) coupled to the one or more blades (paragraph 0070), wherein actuation of the control pivots the hinge between the retracted configuration and the deployed configuration (paragraph 0070).

    PNG
    media_image2.png
    557
    1006
    media_image2.png
    Greyscale

Adams fails to directly disclose: wherein each blade of the one or more blades comprises a length between approximately 1.0 cm and 8.0 cm.
It would have been obvious to one of ordinary skill in the art to have made the blade length of Adams between approximately 1.0 cm and 8.0 cm in order to fit the particular procedure being done since this claimed dimension of the blade does not change the blades ability cut through tissue/bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0111 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 
Adams further fails to disclose: wherein a width of each blade of the one or more blades is greater than and orthogonal to a thickness of each blade of the one or more blades. Adams does however disclose that the blade may have any appropriate configuration that enables the blade to drill a desired hole or socket in a patient’s bone (paragraph 0055). Adams further discloses that the angle or deflection the blade can be altered depending on the needs of the procedure (paragraph 0054 and 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the width of each blade of the one or more blades  of Adams, greater than the thickness of each blade of the one or more blades in order to fit the particular procedure being done/alter the cutting pattern of the blade to be more desirable for the procedure being done since this claimed dimension of the blade does not change the blades ability to cut through bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0112 and 0139 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

    PNG
    media_image3.png
    527
    441
    media_image3.png
    Greyscale


Adams finally fails to disclose: a depth stop disposed at an axial position along the shaft, wherein the depth stop is configured to contact skin and prevent the shaft and the one or more blades from being inserted further into tissue.
In the same filed of endeavor, namely bone cutting devices, Michelson teaches: a depth stop (138) disposed at an axial position along the shaft (see figure 9), wherein the depth stop is configured to contact skin and prevent the shaft and the one or more blades from being inserted further into tissue (structured to contact skin, see paragraph 0092). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop mechanism (and all corresponding structure) to the device of Adams, to enable the user to selectively limit the depth of the cutting instrument (paragraph 0092). Examiner notes once the stop mechanism is added to the device of Adams, the depth stop will be axially posited along the shaft since it will be around the shaft as it is in applicant’s invention. Its further noted that 136 is structured to contact tissue (either during the procedure or while being positioned prior to the procedure) and prevent the shaft and the one or more blades from being inserted further into tissue (see paragraph 0092, examiner notes contacting the skin does not need to cause the prevention step here). Examiner notes the width is orthogonal to the thickness, see figures above).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
As to applicants’ arguments regarding that Adams fails to disclose the blade described in newly amended claim 1, examiner notes after further consideration it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the width of each blade of the one or more blades  of Adams, greater than the thickness of each blade of the one or more blades in order to fit the particular procedure being done/alter the cutting pattern of the blade to be more desirable for the procedure being done since this claimed dimension of the blade does not change the blades ability to cut through bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0112 and 0139 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Adams discloses that the blade may have any appropriate configuration that enables the blade to drill a desired hole or socket in a patient’s bone (paragraph 0055). Adams further discloses that the angle or deflection the blade can be altered depending on the needs of the procedure (paragraph 0054 and 0060). Thus the disclosure of Adams supports modifying the blade to alter the tunnel being dug in the procedure.
As to applicants arguments regarding the 103 rejection of Adams and the 103 rejection of Adams in view of Michelson where applicant argues the dimensions of the blade as claimed are not taught, examiner notes as stated above, after further consideration  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the width of each blade of the one or more blades  of Adams, greater than the thickness of each blade of the one or more blades in order to fit the particular procedure being done/alter the cutting pattern of the blade to be more desirable for the procedure being done since this claimed dimension of the blade does not change the blades ability to cut through bone. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0112 and 0139 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. Adams discloses that the blade may have any appropriate configuration that enables the blade to drill a desired hole or socket in a patient’s bone (paragraph 0055). Adams further discloses that the angle or deflection the blade can be altered depending on the needs of the procedure (paragraph 0054 and 0060). Thus, the disclosure of Adams supports modifying the blade to alter the tunnel being dug in the procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771